Citation Nr: 0631723	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-28 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether a February 2001 rating decision was clearly and 
unmistakably erroneous in assigning a 10 percent rating for 
tinnitus?



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty for training from May to 
November 1960, and on active duty from August 1982 to May 
1999.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Sioux Falls, South 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

There was a tenable basis in the record for the RO to assign 
only a 10 percent rating in February 2001 for tinnitus.


CONCLUSION OF LAW

Entitlement to an evaluation for tinnitus in excess of 10 
percent based on clear and unmistakable error in a February 
2001 rating decision is not warranted.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.105 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim and to help a claimant obtain 
that evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  VA duties are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  There are, however, some 
claims to which the VCAA does not apply, one of which is a 
claim based on an allegation that a VA decision is clearly 
and unmistakably erroneous.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  Therefore, further discussion of the 
VCAA is not warranted.

Clear and Unmistakable Error

The veteran alleges clear and unmistakable error (CUE) in a 
February 2001 RO decision that granted only a 10 percent 
rating for newly service connected tinnitus.  His 
representative has explained the bases of his allegation of 
CUE in a March 2004 notice of disagreement, and July 2004 VA 
Form 646, Statement of Accredited Representation in Appealed 
Case.

Specifically, his representative argues, with citation to 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(subsequently invalidated by Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003)), Collins v. Principi, 3 Vet. App. 
310, 314 (1992), 38 C.F.R. § 4.25(b), and 38 C.F.R. § 4.87, 
Diagnostic Code 6260, that because the laws and regulations 
in effect at the time of the February 2001 rating decision 
did not 
specifically prohibit separate 10 percent ratings for each 
of the veteran's ears due to his service connected tinnitus, 
the February 2001 rating decision committed CUE in not 
granting separate 10 percent ratings. 

The February 2001 rating decision is final.  38 U.S.C.A.§ 
7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  The law 
provides that a prior final rating action will be revised 
only on the basis of CUE.  38 C.F.R. § 3.105(a).  Such error 
exists only where it appears "undebatably" that "[e]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied." 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  A 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior unappealed 
rating decision.  Russell v. Principi, 3 Vet. App. at 314.  
Additionally, CUE is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In February 2001, 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2001), provided a 10 percent rating for tinnitus that was 
recurrent.

Based on a review of the evidence contained in the record at 
the time of the February 2001 decision, namely service 
medical records, and a March 2000 VA examination report, the 
Board finds that VA did not commit CUE with respect to the 
application of Diagnostic Code 6260 in its February 2001 
decision.

The Board has reached this conclusion because 38 C.F.R. § 
4.87 (2001) did not specifically provide for a rating in 
excess of 10 percent for tinnitus.  Therefore, after 
weighting the evidence it was clearly within the RO's rating 
discretion to assign tinnitus a single 10 percent rating 
under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2001).  

Therefore, the February 2001 rating decision's assessment of 
the veteran's disability was a tenable one and cannot be 
said to constitute an error about which reasonable minds 
could not differ.  In short, the February 2001 rating 
decision constituted a reasonable exercise of rating 
judgment under the law as it then existed, especially in 
light of the evidence suggesting no problems of the kind 
required for a rating higher than 10 percent.  That judgment 
will not be disturbed now by finding CUE where none exists.


ORDER

A disability evaluation in excess of 10 percent for tinnitus 
based on CUE in a February 2001 rating decision is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


